Scott, J.:
Plaintiff appeals from an order directing that Christen Peterson be brought in? as a party defendant. The moving papers are extremely meagre. *919The complaint is not printed and no information is given as to what the action is about, except that the affiant states that he is informed that the action is brought “ to set aside various deeds and to obtain possession of the various parcels of land mentioned and described in this complaint, * * * (the plaintiff) alleging that he is the only heir of Mary Peterson, * * * and entitled to possession of said premises.” The affiant, who claims to be the attorney in fact of Christen Peterson, although he does not present his power of attorney, alleges “that he is informed and believes that said Mary Peterson left no heirs at law or next of kin her surviving, and that said Christen Peterson is the only one entitled to the possession of said premises which was held at the time of her death in trust for Ebbe Peterson, her husband.” He does not give the source of his information, or state what relation, if any, Christen Peterson bore to Ebbe Peterson. Unless we 'are prepared to say that any one who wishes may be made a party to an action, whether he shows' any interest or not, this order must be reversed. So long as Christen Peterson is not a party to the action, he will not be bound by the result and can institute any action with relation to the subject-matter thereto that he chooses. If there is any reason why he should be brought into this action he should show what that reason is. The order must be reversed, with ten dollars costs and disbursements, and the motion denied, with leave to renew upon proper papers. Patterson, P. J., Ingraham, Laughlin and Clarke, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion denied, with leave to renew on proper papers.